Citation Nr: 0117542	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$337.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  He died on May [redacted], 1999, the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
November 2000, which denied waiver of recovery of an 
overpayment in the calculated amount of $337.00.  The amount 
of the debt, or the proper creation of the overpayment, have 
not been disputed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  There was not substantial fault on the part of the 
appellant in the creation of the overpayment, and there was 
minimal VA fault involved.  

3.  Repayment of the debt would not cause an undue financial 
hardship for the appellant.

4.  There would be unjust enrichment to the appellant if she 
did not repay the debt.

5.  Recovery of the debt would not defeat the purpose of the 
benefits.

6.  The appellant did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.  


CONCLUSION OF LAW

The recovery of the overpayment of VA death pension benefits 
in the amount of $337.00 would not be against equity and good 
conscience; therefore, waiver of recovery of  the overpayment 
is not warranted.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case it appears as if the duty to assist has 
been satisfied.  All records have either been obtained by the 
RO or submitted by the appellant herself.  Accordingly, a 
remand back to the RO for compliance with the new duty to 
assist requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2000).  In this case, 
fraud, misrepresentation or bad faith has not been shown; 
consequently, the appellate development has centered on 
whether it would be against equity and good conscience to 
require repayment of the debt.  

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2000).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VA's rights.  Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VA's part, whether 
and to what extent there was any unjust enrichment, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a)(1)-(6) 
(2000); Ridings v. Brown, 6 Vet. App. 544 (1994).  

The overpayment at issue resulted when the RO discovered that 
the appellant had additional income from the Social Security 
Administration which had not been previously reported for the 
period from June 1999 to June 2000.  

The appellant was initially granted death pension benefits 
effective in June 1999 based on her application of the same 
date.  Review of her application shows that she reported 
income of $360.50 from the Social Security Administration 
(SSA), $950.00 from the dividends/interest, and a one time 
SSA payment of $255.00.  She also noted in the appropriate 
box on the form that her SSA benefits were going to increase 
as a result of the veteran's death to around $700.00 per 
month.  In August 1999, she was sent an award action 
notification indicating that her income consisted of interest 
income of $950, other income of $255, and SSA income of 
$4326.00 a year, for a total of $5,276.00   The award letter 
noted that her pension was based on her income and that 
whenever her income changed she must notify the VA and that 
she must report all income from any source.  Additionally, 
the notice stated that failing to do so may result in the 
creation of an overpayment in her account.  The appellant 
states that in July 1999 she sent the VA a copy of the SSA 
letter informing her that her SSA benefits were increasing to 
$703 per month beginning in June 1999.  There is no record of 
this letter in the claims file as received in July 1999.  

In May 2000 the RO confirmed that the appellant's SSA income 
was approximately $700 per month, and had been so since June 
1999.  The RO requested that she confirm her medical expenses 
for the period from May 1999 to May 2000, as well as her 
income.  Upon receipt of this information, the RO determined 
that her eligible income, even when consideration of her 
medical expenses was taken into account, exceeded the minimum 
required for eligibility for an improved death pension.  In 
August 2000 the appellant's pension benefits were terminated 
and she was notified by the Debt Management Center that an 
overpayment of $337.00 had been accrued.  In response to this 
notification, the appellant submitted an Financial Status 
Report (FSR) in September 2000, and requested a waiver of 
overpayment.  Her FSR showed her monthly income to be $828 
and her monthly expenses to be $866.50, leaving her a monthly 
deficit of approximately $38.50.  The form also noted that 
she had assets of a 1997 Ford Taurus, a 1990 Ford truck, and 
a bank account of $39,000.  In November 2000, the Committee 
on Waivers and Compromises denied her waiver request finding 
that she was at fault in the creation of the debt, and that 
repaying the debt would not cause undue hardship.

As noted previously, factors such as the relative fault of 
the debtor, weighing such fault against any fault on the 
Government's part, whether there was any unjust enrichment, 
whether there would be undue financial hardship resulting 
from recovery of the overpayment from the appellant, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon the erroneous benefit are to 
be considered when evaluating a request for a waiver.  
38 C.F.R. § 1.965.  
 
In considering these factors, the Board notes that VA bears 
some fault in the creation of the overpayment because the 
appellant did note on her application that her SSA income was 
going to increase to $700 per month due to the death of the 
veteran, and no attempt was made by VA to clarify this 
information when a determination of her eligibility for 
pension benefits was made.  With regard to the appellant's 
degree of fault, the Board notes her assertion that she sent 
notification of her change in SSA income to VA when it 
occurred, and the Board finds her credible despite the fact 
that the letter was apparently not received by the RO.  
However, she bears more fault in the creation of the debt in 
that she did not ensure that the information was received, 
and the burden to do so was clearly on her, as noted in the 
award letter sent to her in August 1999.  Consequently, when 
weighed against the VA's fault, the Board finds that the 
appellant bears greater responsibility for the creation of 
the overpayment, but does not find that her fault is 
substantial in that she attempted to let VA know of the 
change in her income.  

Having assessed the various levels of fault, the Board turns 
to the appellant's ability to repay the debt.  As noted 
above, her most recent financial report was submitted in 
September 2000 along with her waiver request.  This report 
does not show that undue financial hardship would result from 
requiring the appellant to repay the debt.  Although her 
monthly expenses of $866.50 exceed her monthly income of $828 
by $38.50, we note that she has $39,000 in a bank account as 
an asset, along with two vehicles worth approximately 
$13,000.  Additionally, she owes no money in rent or mortgage 
payments because she owns her home outright.  Thus, it does 
not appear that repayment of $337.00 to the Government would 
deprive the appellant of basic necessities of life.  

As to the other aspects of equity and good conscience, the 
Board also believes that there would be unjust enrichment in 
this case if the appellant did not repay the debt, inasmuch 
as she received benefits to which she was not entitled.  In 
the same manner, recovery of the debt in reasonable monthly 
installments would not defeat the purpose of benefits 
otherwise authorized, and the appellant has not claimed to 
have relinquished a valuable right or to have changed her 
position by reason of having relied on the additional 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.  

After weighing all of the above factors, the Board believes 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302.  In so concluding, 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107 (West 1991).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $337.00 is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

